Citation Nr: 1546395	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-43 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder, to include scoliosis and degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement (NOD) on December 2009.  A statement of the case (SOC) was provided on September 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on October 2010.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) via live video teleconference on August 2015.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a low back disorder, to include scoliosis and degenerative disc disease of the thoracolumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO denied the Veteran's original claim for service connection for residuals of a back injury; and that decision was not appealed.

2.  In a January 1981 decision, the Board determined that new and material evidence had not been submitted to reopen a claim for service connection for low back disorder.  A request for reconsideration of that Board decision was not made.

3.  Evidence received since the January 1981 Board decision is neither cumulative nor redundant and, therefore, does raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.


CONCLUSION OF LAW

1.  The January 1981 Board decision, which was not the subject of a request for reconsideration, is final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2015).

2.  The evidence received since the January 1981 Board decision is new and material, and the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for scoliosis and degenerative disc disease of the thoracolumbar spine is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Unless the Chairman of the Board orders reconsideration, and with the exception of review of a final Board decision as provided in 38 U.S.C. chapter 72, all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  When a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed, and a claimed based on the same factual basis may not be considered, unless new and material evidence is submitted to warrant reopening of the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 20.1105(b) (2014).  Since a request for reconsideration of the January 1981 Board decision has not been made, the issue before the Board is whether the Veteran has submitted new and material evidence sufficient to reopen his claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran initially filed a claim for service connection for residuals of a back injury (asserted as low back strain) in August 1971.  The evidence at the time of the adjudication of the Veteran's claim in a September 1971 rating decision consisted of the Veteran's statements and service treatment records, which showed that the Veteran had injured his back in a helicopter accident with a diagnosis of acute low back strain in May 1971.  The September 1971 rating decision denied that claim on the basis that service treatment records showed no indication of any back disability on the exit examination and that the Veteran did not have a currently diagnosed back condition or continuity thereof.  The Veteran was notified on September 17, 1971.  He had until September 17, 1972 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim in regard to either condition until January 1980, over 8 years after the deadline.  Therefore, the September 1971 rating decision became final.

The Veteran then initiated a claim to reopen for a low back disorder in January 1980.  The evidence at the time of the adjudication of the Veteran's claim in a March 1980 rating decision consisted of the Veteran's statements, service treatment records, and medical treatment records showing the veteran receiving treatment for his hip and complaints of back pain, but no diagnosis relating to the back.  The March 1980 rating decision declined to reopen the claim on the basis that there was still no evidence of a current diagnosis or continuity thereof and, therefore, was not new and material.  The Veteran then appealed that decision to the Board, which rendered a January 1981 decision that declined to reopen the claim on the basis that there was still no evidence of a current diagnosis or continuity thereof and, therefore, was not new and material.  Since the Veteran did not request, nor did the Board order, reconsideration of the January 21, 1981, Board decision, that decision become final on that date, which is stamped on the face of that decision.  38 C.F.R. § 20.1100(a); see also 38 U.S.C.A. §§ 511(a), 7103, 7104(a).

The Veteran filed his instant claim to reopen in July 2009.  In an October 2009 rating decision, the RO reopened the Veteran claim and denied it on the merits.  Despite the fact that the RO reopened the Veteran's claim, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

In regard to the low back disorder claim, since the January 1981 Board decision is final, the Veteran has submitted treatment records showing that he has been currently diagnosed with scoliosis and degenerative disc disease of the thoracolumbar spine as well as additional statements including Board hearing testimony in August 2015, indicating that his current back condition has existed since suffering a helicopter accident in May 1971, and that he did not seek medical treatment from that time until 2009 because he could not afford medical treatment and he was able to self-treat with over-the-counter medications.  The statements and treatment records are new because they have not been previously considered.  They are also material because they address the issue of a current disability and the issue of a potential for a nexus, as the statements indicated a reason for why there are no treatment records showing a continuity of symptoms, that were previously unknown at the time of the January 1981 Board decision.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a low back disorder is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent.


REMAND

Having reopened the Veteran's claim, further development is required before this claim can be adjudicated on the merits.

Remand is required to provide the Veteran with an addendum opinion to the 2009 VA examination report concerning the etiology of the Veteran's current low back disorder, which is diagnosed as scoliosis with degenerative disc disease of the thoracolumbar spine.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, the Veteran was provided with a VA examination in October 2009.  At the examination, the Veteran noted that his back is exacerbated by activities such as gardening and using a chainsaw, but has slowly worsened.  It has been particularly noticeable in the last year.  The Veteran also noted that the pain radiates into both thighs.  The Veteran does not suffer any incapacitating episodes.  Range of motion of the thoracolumbar spine is flexion to 60 degrees extension to 10 degrees, left lateral flexion to 25 degrees right lateral flexion to 15 degrees left lateral rotation to 20 degrees and right lateral rotation to 15 degrees.  The Veteran's combined range of motion is 145 degrees.  Repetitive motion does not reveal any additional limitation of motion.  There is no objective evidence of pain with motion.  There is tenderness noted with palpation of the right sacroiliac joint.  There is no ankylosis noted.  Neurological examination revealed decreased sensation to vibration, light touch and pinpoint of the left foot and ankle.  Motor examination revealed 4/5 motor strength of the bilateral lower extremities.  Reflex examination revealed 3+ hyperactive patellar and Achilles tendon reflexes without clonus bilaterally.  Straight leg raising tests revealed pain with right leg raising at 45 degrees and left leg raising at 50 degrees.  Lumbosacral x rays revealed severe scoliosis with concavity to the right and degenerative changes as well as joint space narrowing and vacuum disc and endplate sclerosis at all levels.  The final diagnosis was scoliosis with degenerative disc disease.  The examiner opined that after reviewing the claims file and completing the physical evaluation, she cannot establish documented continuity of symptoms or care prior to 2003 or 2004.  She opined that the Veteran's current scoliosis and degenerative disc disease are less likely than not caused by the low back strain sustained in May of 1971.

The Board finds that the VA medical opinion is incomplete and requires clarification.  In finding that there was no evidence of a continuity of symptoms due to a lack of treatment records from service to present, the examiner did not fully address the Veteran's lay testimony.  Although the Veteran's history regarding an in-service injury due to a May 1971 helicopter accident and his complaints of recurrent pain after service were noted, no further discussion occurred in the examiner's opinion, as it was determined that there was no objective evidence that the Veteran's symptoms of pain continued.  The Board takes notice of the Veteran's description of the in-service helicopter accident, his in-service injury, and his complaints of recurrent pain, and finds that he is competent to attest to the precipitating event and the recurrent symptoms of back pain he experienced during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his account of his complaints of pain have remained consistent in both his lay testimony and the medical record, as well as supported by the Board testimony of the Veteran's spouse who first met the Veteran in 1972, shortly after service, and noted that he has had recurrent back pain that he has self-treated with over-the-counter medications since that time.  As such, upon reexamination, the Veteran's lay testimony must be given consideration in providing medical guidance regarding etiology of the current Veteran's low back disorder.

Accordingly, the Board determines that a VA examination addendum opinion is warranted in order to determine the nature and etiology of the Veteran's currently diagnosed low back disorder, as the Board cannot render its own medical judgement regarding whether the low back strain and symptoms suffered in service are medically found to have continued into the development of the Veteran's currently diagnosed scoliosis with degenerative disc disease of the thoracolumbar spine.  38 U.S.C.A. § 5013A; 38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment for his low back, which are not already of record.  After the Veteran has signed the appropriate releases, any such records identified by the Veteran should be obtained and associated with the claims folder.  All attempts to procure records that have been properly identified by the Veteran should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the VA examiner who conducted the October 2009 VA examination.  If that examiner is no longer available, the claims file should be provided to an examiner of like skill and qualifications. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

Based on the evidence of record, the examiner is asked to address the following question:  

Did the low back strain and the symptoms associated with such strain, which the Veteran suffered at the time of the May 1971 helicopter accident, progress to the condition of scoliosis with degenerative disc disease of the thoracolumbar spine?

In making this assessment, the examiner is asked to consider and discuss: (1) the nature and extent of the low back strain sustained by the Veteran in May 1971 as noted in the service treatment records, (2) the Veteran's account of having experienced recurrent symptoms of back pain since that May 1971 accident, (3) the Veteran's account of having self-treated his recurrent symptoms of back pain over the years with over-the-counter medication, and (4) the clinical data that support the diagnosis of scoliosis with degenerative disc disease of the thoracolumbar spine.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences that are applicable to this case, including use of medical literature, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in
complete compliance with the directives of this remand.
If the report is deficient in any manner, the AOJ must 
Implement corrective procedures. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a result of the actions taken in the paragraphs above, the AOJ should re-adjudicate the issue of entitlement to service connection for a low back disorder, to include scoliosis and degenerative disc disease of the thoracolumbar spine.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


